Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 3/26/2021.
•	 Claims 1-3, 6, 9-11, 13-14, 16-23 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-3, 6, 9-11, 13-14, 16-23 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• comparing an expected frequency response function and the determined frequency response function to identify a discrepancy measurement between the expected frequency response function and the determined frequency response function, wherein the expected frequency response function is obtained by moving the tangible instrument in accordance with the input function to perform a frequency sweep of a known operational model, and wherein the expected frequency response function comprises a corresponding tolerable variability function associated therewith that defines a maximum tolerated variance from the expected frequency response. 

Claim 9
• comparing an expected frequency response function and the determined frequency response function to identify a discrepancy measurement between the expected frequency response function and the determined frequency response function, wherein the expected frequency response function is obtained by moving the tangible instrument in accordance with the input function to perform a frequency sweep of a known operational model, and wherein the expected frequency response function comprises a corresponding tolerable variability function associated therewith that defines a maximum tolerated variance from the expected frequency response;
Claim 17
• comparing an expected frequency response function and the determined frequency response function to identify a discrepancy measurement between the expected frequency  response function and the determined frequency response function, wherein the expected frequency response function is obtained by moving the tangible instrument in accordance with the input function to perform a frequency sweep of a known operational model, and wherein the expected frequency response function comprises a corresponding tolerable variability function associated therewith that defines a maximum tolerated variance from the expected frequency response;
Claim 23
• comparing an expected frequency response function and the determined frequency response function to identify a discrepancy measurement between the expected frequency response function and the determined frequency response function, wherein the expected frequency response function is obtained by moving the tangible instrument in accordance with 

	The closest prior art of record – Spira et al. (Patent No.: US 9,760,660 B2) discloses a method of developing a mathematical model of dynamic of a vehicle for use in a computer-controlled simulation wherein the difference between a value predicted by the physically-based model and the value of the coefficient of the state-space model for the predetermined vehicle state is within a predetermined range. 
Another relevant prior art of record - Bryan D. Duke (Patent No. US  6,446,015 B2) discloses a method and apparatus that generates a waveform consisting of an arbitrary number of frequency sweeps combined from adding and subtracting mini frequency sweeps. 
Yet, another relevant prior art of record – Adiprawita et al.  (Automated Flight Test and System Identification for Rotary Wing Small Aerial Platform Using Frequency Responses Analysis, Journal of Bionic Engineering 4 (2007) 237−244) proposes an autopilot system that can be used to control the small scale rotorcraft during the flight test for linear-frequency-domain system identification. The input frequency-sweep is generated automatically as part of the autopilot control command. 
Raivio et al. (“A Simulation Model for Military Aircraft Maintenance and Avaiability”, ESM2001 15th European Simulation Multiconference, 2001, pp 1-5).discloses a simulation model for the use of a fleet of Bae Hawk Mk51 aircraft during their normal operational use. The model describes the flight policy and the main factors of the maintenance, failure, and repair processes.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 9, 17 and 23.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-3, 6, 9-11, 13-14, 16-23 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127